Citation Nr: 0617758	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964.

Service connection for a left ankle disorder was denied by 
the RO in July and October 1984.  The veteran did not appeal 
these decisions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In December 2003, the Board apparently reopened the claim for 
service connection for a left ankle disorder and remanded the 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

According to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c),(d).  A remand is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration.

The Board's prior remand instructed the AMC/RO to request the 
National Personnel Records Center (NPRC) to conduct a search 
of the sick call and morning reports using the information 
furnished by the veteran.  The veteran responded to a VA 
letter in March 2004, indicating that he was treated for the 
ankle in January 1964.  The AMC did make such a request in 
August 2004, asking for records from January 1964 to July 
1964.  The NPRC responded in February 2005 that the request 
should be narrowed to a 90 day period.  The AMC in February 
2005, sent a request and narrowed the time period to January 
1965.  These requests were both coded 'O20.'  No response was 
received to this last request for morning reports and sick 
call records.  However, a response from the NPRC was received 
with regard to a separate request, coded 'C01,' for clinical 
records at Wurtzburg Germany for 1964, indicating the search 
was negative.  

Thus, although requests were made, the veteran's 
representative alleges that the RO has not fully complied 
with the remand instructions, as a response based upon 
accurate, narrow information reported by the veteran was not 
received.  The representative seeks a remand in compliance 
with Stegall v. West, 11 Vet. App. 268 (1998), so that a 
response to a proper request can be received.  That decision 
provides that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  Id. at 270-271.  

The AMC must make a request for the records for the period 
identified by the veteran, based on the statement that his 
injury occurred in January 1964.  The Board notes he was not 
on active duty in January 1965.  

The veteran's representative also requests that the VA seek 
any additional treatment records from the Oakland Army Base 
dated in March 1965, when the veteran alleges treatment of 
the left ankle.  The representative urges that an additional 
request be made because the veteran was not on active duty 
during his alleged treatment at that facility, rather he 
maintains he was referred there by VA, and that his records 
may have been stored in a different place than active duty 
service members.  

Finally, review of the record shows that the veteran reported 
receiving treatment for his left ankle at Letterman Hospital 
in San Francisco, CA, in March 1965, and that he applied for 
Social Security Administration (SSA) disability benefits in 
1983 or 1984.  Additional development is warranted to obtain 
these records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and request sick call 
and morning reports for HQ 123rd Signal 
Battalion, containing remarks regarding 
injury to the veteran's left leg or 
ankle, wherein the time period for 
searching is narrowed to a 90 day period 
beginning on January 1, 1964.  Ask the 
NPRC to provide a negative response if no 
information is available.

2.  Contact the custodian of records for 
Oakland Army Base and attempt to obtain 
records of treatment of the veteran's 
left ankle in March 1965 and shortly 
thereafter.  It should be specified that 
the veteran was not on active duty at the 
time of this alleged treatment.  Ask that 
custodian to provide a negative response 
if no information is available.

3.  Contact the custodian of records for 
Letterman Hospital in San Francisco, CA, 
and attempt to obtain records of 
treatment, including x-rays, of the 
veteran's left ankle in March 1965 and 
shortly thereafter.  It should be 
specified that the veteran was not on 
active duty at the time of this alleged 
treatment.  Ask that custodian to provide 
a negative response if no information is 
available.

4.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran, with 
respect to his claim made in 1983 or 
1984.  Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran' s 
claim for disability benefits.

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence 
of record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


